DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 17-36 have been considered but are moot because the new grounds of rejection do not rely on the combination of references specifically challenged in the arguments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 22, 24-26, 31, and 36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 20070292087 A1).

Regarding claim 17, Brown discloses a laser fiber, comprising: 
an optical fiber (fiber 55, Fig. 3) configured to transmit energy, including: 
a core (fiber core 71, Fig. 8), 
cladding (fiber cladding 72, Fig. 8) concentrically surrounding at least a portion of the core, 
a distal portion (downstream side 73 of the fiber, Fig. 8) including a covering concentrically surrounding the cladding (see Fig. 3, wherein fiber 55 to the right of the coupling nut 58 features additional covering surrounding the cladding), and 
a proximal portion free of the covering, at least a portion of the cladding at the proximal portion being diffused (“cladding at the exposed [proximal] end of the fiber is…stripped” [0051], Fig. 3); and 
a connector (connector 50, Fig. 3) configured to couple the optical fiber to a laser generator (radiant energy source [0029]), the connector including: 
a tubular member (alignment ferrule 51, Fig. 3) having a passage that receives the proximal portion of the optical fiber (ferrule 51 receives fiber 55, Fig. 3), 
a holder (coupling nut 58, Fig. 3) having a passage that (i) receives the tubular member, such that the holder concentrically surrounds a portion of the tubular member (nut 58 surrounds ferrule 51, Fig. 3), and (ii) receives the distal portion of the optical fiber (coupling nut receives downstream side 73 of the fiber, Fig. 8), and 
a coupler concentrically surrounding the tubular member (cylindrical housing 54 surrounds ferrule 51, Fig. 3), the diffused cladding (diffused cladding 69, Fig. 8) allowing laser energy in the cladding to leave the optical fiber and convert into heat energy within the tubular member (cladding 69 acts as a heat sink to convert laser energy to heat energy [0053], Fig. 8), with at least some of the heat energy being dissipated by the tubular member, holder, and coupler before reaching the distal portion of the optical fiber (downstream side 73 of the fiber, Fig. 8).

Regarding claim 22, Brown discloses wherein the cladding comprises a material having a lower refractive index than a refractive index of the core (sleeves, each having a progressively higher index of refraction may also be provided, to further remove the errant light, and thus heat [0063]).

Regarding claim 24, Brown discloses wherein the passage of the tubular member includes a down taper at a proximal portion of the tubular member (taper shown near reference number 52, Fig. 4) and an up taper at a distal portion of the tubular member (fiber 100 terminates in a tapered section 110 [0060]).

Regarding claim 25, Brown discloses wherein a proximal portion of the holder has a larger inner diameter than an inner diameter of a distal portion of the holder (Fig. 10; “a portion of the fiber behind the heat sink is tapered” Col. 6, line 15, Fig. 8; as the tubular member overlies the fiber, if the fiber is tapered, the overlying tubular member is thus also tapered).

Regarding claim 26, Brown discloses wherein an intermediate portion of the holder has a smaller inner diameter than the inner diameter of the proximal portion and the inner diameter of the distal portion (provided that the proximal portion of the fiber is tapered, as near reference number 52 in Fig 3, and that the distal fiber is also tapered, as in Figs. 9 and 10, it would be inherent that the intermediate portion of the holder has a smaller inner diameter than both proximal and distal portions).
Regarding claim 31, Brown discloses wherein a portion of the optical fiber including the diffused cladding is within the passage of the tubular member (diffused cladding 69 within the passage of alignment ferrule 51).

Regarding claim 36, a laser fiber, comprising: 
an optical fiber (fiber 55, Fig. 3) configured to transmit energy, including: 
a core (fiber core 71, Fig. 8), 
cladding (fiber cladding 72, Fig. 8) concentrically surrounding at least a portion of the core, 
a distal portion (downstream side 73 of the fiber, Fig. 8) including a covering concentrically surrounding the cladding (see Fig. 3, wherein fiber 55 to the right of the coupling nut 58 features additional covering surrounding the cladding), and 
a proximal portion free of the covering, at least a portion of the cladding at the proximal portion being diffused (“cladding at the exposed [proximal] end of the fiber is…stripped” [0051], Fig. 3); and 
a connector (connector 50, Fig. 3) configured to couple the optical fiber to a laser generator (radiant energy source [0029]), the connector including: 
a tubular member (alignment ferrule 51, Fig. 3) having a passage that receives the proximal portion of the optical fiber (ferrule 51 receives fiber 55, Fig. 3), wherein the passage of the tubular member includes a down-taper at a proximal end of the passage (taper shown near reference number 52, Fig. 4) 
a holder (coupling nut 58, Fig. 3) having a passage that (i) receives the tubular member, such that the holder concentrically surrounds a portion of the tubular member (nut 58 surrounds ferrule 51, Fig. 3), and (ii) receives the distal portion of the optical fiber (coupling nut receives downstream side 73 of the fiber, Fig. 8), , the first passage and the second passage separated by an intermediary passage of a smaller diameter than both the first passage and the second passage (provided that the proximal portion of the fiber is tapered, as near reference number 52 in Fig 3, and that the distal fiber is also tapered, as in Figs. 9 and 10, it would be inherent that the intermediate portion of the holder has a smaller inner diameter than both proximal and distal portions), and  
a coupler concentrically surrounding the tubular member (cylindrical housing 54 surrounds ferrule 51, Fig. 3)
wherein a portion of the optical fiber including the diffused cladding is within the passage of the tubular member (diffused cladding 69 within the passage of alignment ferrule 51).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18-19, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in further view of Zerfas (US 8870858 B2).

Regarding claim 18, further including a first epoxy (adhesives or fixing means, [0062]) coupling the distal portion of the optical fiber (fiber 35) to the holder (nut 58). Brown generically discloses an adhesive, but does not disclose epoxy; however, Zerfas, which discloses a laser treatment device and thus exists in the same field of endeavor, describes a first epoxy coupling the distal portion of the optical to the holder fiber (coupling component 220 and fiber 210; “adhesively coupled to using an epoxy” (Col. 10, lines 46-52)). It would have been obvious to one of ordinary skill in the art to combine the device as taught by Brown with the epoxy coupler use cases as taught by Zerfas, as their high resilience and versatility in formulation (Col 10, lines 46-52 and Col 11, lines 49-50) would optimize device performance.

Regarding claims 19 and 29, Brown discloses coupling (adhesives of fixing means [0062]) the holder (coupling nut 58) to the coupler (cylindrical housing 54). Brown generally discloses an adhesive, but does not disclose epoxy; however, Zerfas discloses a second epoxy (“epoxy,” Col 10 lines 46-52) coupling the holder to the coupler (coupling cover 230 and component 220 (Col. 11, lines 49-50)). It would have been obvious to one of ordinary skill in the art to combine the device as taught by Brown with the epoxy coupler use cases as taught by Zerfas, as their high resilience and versatility in formulation (Col 10, lines 46-52 and Col 11, lines 49-50) would optimize device performance.
Regarding claim 27, Brown teaches a tubular member coupled to proximal holder but does not teach a third epoxy. However, Zerfas teaches three uses for epoxy in a medical optical fiber, in which each use case adhesively couples one component to another: coupling component 220 and fiber 210 (Col. 10, lines 47-50), coupling cover 230 and component 220 (Col. 11, lines 49-50), coupling fiber 210 and outer cover 230 (Col. 12, lines 30-32). It would have been obvious to one of ordinary skill in the art to combine the tubular member and holder configuration of Brown with the epoxy coupling as taught by Zerfas; given epoxy’s wide use as an adhesive coupler of medical device parts (Zerfas, Col 10 lines 46-53).

Claims 20, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zerfas, in further view of Yan (“Numerical analysis of temperature distributions in Yb-doped double-clad fiber lasers with consideration of radiative heat transfer,” Yan et al, Optical Engineering 45(12) 124201 (December 2006)).

Regarding claim 20, Brown discloses thermal conductivity (material capable of absorbing or removing heat energy [0064]), and generally discloses an adhesive, but does not fully disclose wherein the first epoxy has a lower thermal conductivity than the second epoxy; however, Zerfas discloses epoxy (“epoxy,” Col 10 lines 46-52). It would have been obvious to one of ordinary skill in the art to combine the device as taught by Brown with the epoxy coupler use cases as taught by Zerfas, as their high resilience and versatility in formulation (Col 10, lines 46-52 and Col 11, lines 49-50) would optimize device performance.
Brown in view of Zerfas does not disclose the relative magnitude of the first and second thermal conductivities; however, this is taught by Yan, which describes temperature distribution in a laser fiber with inner and outer cladding, similar to the spatial geometry of Zerfas first and second epoxy, where the second is concentric to the first. Specifically, Yan teaches two thermal conductivities for the inner and outer cladding (wherein k(inner) > k(outer) (page 3, column 1 of attached NPL). Yan aims to contain the heat within the fiber, and bases this relationship between cladding conductivities on the heat equations 13-17 (see page 2 Col 2 and page 3 Col 1). Thus it would have been obvious to one of ordinary skill in the art to combine the device of Brown in view of Zerfas with an inverted relationship between k(inner) and k(outer) thermal conductivities in the two epoxy layers to achieve the opposite effect, that is to achieve the radially inward flow of heat (i.e., in the direction of the core rather than radially outwards into the heat sink elements and thus dissipate heat, not contain it); further see reversal of parts (MPEP 2144.04 VI (A)).

Regarding claim 32, Brown discloses a laser fiber, comprising: 
an optical fiber (fiber 55, Fig. 3) configured to transmit energy, including: 
a core (fiber core 71, Fig. 8), 
cladding (fiber cladding 72, Fig. 8) concentrically surrounding at least a portion of the core, 
a distal portion (downstream side 73 of the fiber, Fig. 8) including a covering concentrically surrounding the cladding (see Fig. 3, wherein fiber 55 to the right of the coupling nut 58 features additional covering surrounding the cladding), and 
a proximal portion free of the covering, at least a portion of the cladding at the proximal portion being diffused (“cladding at the exposed [proximal] end of the fiber is…stripped” [0051], Fig. 3); and 
a connector (connector 50, Fig. 3) configured to couple the optical fiber to a laser generator (radiant energy source [0029]), the connector including: 
a tubular member (alignment ferrule 51, Fig. 3) having a passage that receives the proximal portion of the optical fiber (ferrule 51 receives fiber 55, Fig. 3), 
a holder (coupling nut 58, Fig. 3) having a passage that (i) receives the tubular member, such that the holder concentrically surrounds a portion of the tubular member (nut 58 surrounds ferrule 51, Fig. 3), and (ii) receives the distal portion of the optical fiber (coupling nut receives downstream side 73 of the fiber, Fig. 8), and 
a coupler concentrically surrounding the tubular member (cylindrical housing 54 surrounds ferrule 51, Fig. 3)
a first epoxy (adhesives or fixing means, [0062]) coupling the distal portion of the optical fiber (fiber 35) to the holder (nut 58). Brown generically discloses an adhesive, but does not disclose epoxy; however, Zerfas, which discloses a laser treatment device and thus exists in the same field of endeavor, describes a first epoxy coupling the distal portion of the optical to the holder fiber (coupling component 220 and fiber 210; “adhesively coupled to using an epoxy” (Col. 10, lines 46-52)). It would have been obvious to one of ordinary skill in the art to combine the device as taught by Brown with the epoxy coupler use cases as taught by Zerfas, as their high resilience and versatility in formulation (Col 10, lines 46-52 and Col 11, lines 49-50) would optimize device performance 
a second epoxy (adhesives of fixing means [0062]) coupling the holder (coupling nut 58) to the coupler (cylindrical housing 54). Brown generally discloses an adhesive, but does not disclose epoxy; however, Zerfas discloses a second epoxy (“epoxy,” Col 10 lines 46-52) coupling the holder to the coupler (coupling cover 230 and component 220 (Col. 11, lines 49-50)). It would have been obvious to one of ordinary skill in the art to combine the device as taught by Brown with the epoxy coupler use cases as taught by Zerfas, as their high resilience and versatility in formulation (Col 10, lines 46-52 and Col 11, lines 49-50) would optimize device performance
Brown does not teach wherein the first epoxy has a lower thermal conductivity than the second epoxy; however, this is taught by Yan, which describes temperature distribution in a laser fiber with inner and outer cladding, similar to the spatial geometry of Zerfas’s first and second epoxy, where the second is concentric to the first. Specifically, Yan teaches two thermal conductivities for the inner and outer cladding (wherein k(inner) > k(outer) (page 3, column 1 of attached NPL). Yan aims to contain the heat within the fiber, and bases this relationship between cladding conductivities on the heat equations 13-17 (see page 2 Col 2 and page 3 Col 1). Thus it would have been obvious to one of ordinary skill in the art to combine the device of Brown in view of Zerfas with an inverted relationship between k(inner) and k(outer) thermal conductivities in the two epoxy layers to achieve the opposite effect, that is to achieve the radially inward flow of heat (i.e., in the direction of the core rather than radially outwards into the heat sink elements and thus dissipate heat, not contain it); further see reversal of parts (MPEP 2144.04 VI (A)).

Regarding claim 33, wherein a portion of the optical fiber including the diffused cladding is within the passage of the tubular member (diffused cladding 69 within the passage of alignment ferrule 51).

Regarding claim 34, wherein the cladding comprises a material having a lower refractive index than a refractive index of the core (sleeves, each having a progressively higher index of refraction may also be provided, to further remove the errant light, and thus heat [0063]).

Regarding claim 35, Brown teaches a tubular member coupled to proximal holder but does not teach a third epoxy. However, Zerfas teaches three uses for epoxy in a medical optical fiber, in which each use case adhesively couples one component to another: coupling component 220 and fiber 210 (Col. 10, lines 47-50), coupling cover 230 and component 220 (Col. 11, lines 49-50), coupling fiber 210 and outer cover 230 (Col. 12, lines 30-32). It would have been obvious to one of ordinary skill in the art to combine the tubular member and holder configuration of Brown with the epoxy coupling as taught by Zerfas; given epoxy’s wide use as an adhesive coupler of medical device parts (Zerfas, Col 10 lines 46-53).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Griffin (US 9678275 B1).

Regarding claim 21, Brown discloses a core, but does not specify the material thereof. However, Griffin, which teaches a laser with medical application and exists in the applicant’s field of endeavor as analogous art, teaches wherein the core includes silica (Col. 6, lines 18-20), wherein the silica is either in a pure form or includes at least one dopant (Col. 6 lines 18-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Brown with the silica core of Griffin because this is a suitable material to use for laser medical application (Col. 6 lines 18-20). 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nakamura (US 20080247714 A1).

Regarding claim 23, Brown discloses wherein the covering includes a buffer layer (buffer 72, [0056]) but does not state this buffer layer comprising resin. not state a resin buffer layer. However, Nakamura, which exists in the same field of endeavor, teaches a buffer layer comprising resin (buffer layer 112 (Fig 1) could be formed from “ultraviolet cure resin” [0030]). It would be obvious to one of ordinary skill in the art to combine the device of Brown with the resin buffer layer taught by Nakamura, as resin can be used to form buffer layers in medical devices (Nakamura [0030]).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ellison (“Designing UV-Curable Materials For High Temperature Optical Fiber Applications” (M. Ellison et al, PCI Mag, April 1, 2008)).

Regarding claim 28, Brown does not disclose wherein the third epoxy includes a novolac epoxy resin. Ellison, which describes the use of various polymeric coatings as coatings for optical fibers and exists in a similar field of endeavor, discloses a novolac epoxy resin (stating that “the novolac epoxy as well as bis-phenol F” were among the “oligomers with the best heat resistance” to stresses including “thermal transitions, embrittlement or polymer chain scission.” (page 6, paragraph 4)). Thus, it would have been obvious to try the novolac resin of Ellison in combination with the device of Brown for its advantageous mechanical and thermal resistive properties. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Brown in view of Zerfas with the novolac resin of Ellison, in light of its heat and stress resistance (Ellison page 6, paragraph 4).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Gollihar (US 5825958).

Regarding claim 30, Brown discloses wherein the connector further includes an extension sleeve (heat dissipating sleeve 150 [0062]). However, Brown does not explicitly disclose wherein the extension sleeve concentrically surrounds a distal portion of the coupler. However, Gollihar, which discloses a laser treatment device and thus exists in the applicant’s field of endeavor, teaches wherein the connector further includes an extension sleeve (extension sleeve 355, Fig. 10(b)), wherein the extension sleeve concentrically surrounds a distal portion of the coupler (coupler 7, Fig. 7a). It would have been obvious to one of ordinary skill in the art to combine the device of Brown with the extension sleeve of Gollihar to provide protection to the fiber (Col 5 lines 35-45).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792